Title: To George Washington from Alexander Hamilton, 26 June 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt June 26. 1792.

The Secretary of the Treasury has the honor respectfully to submit to The President of the United States a Report of the Commissioner of the Revenue on the Subject of a certain Pier

to be erected in the River Delaware, in lieu of one previously established there which was carried away by the Ice at the breaking up of the River in the last Spring.
After the best examination which the Secretary has had in his power, he submits the Contract provisionally entered into between The Superintendant of the Delaware Lighthouse &c. and Thomas Davis and Thomas Connaroe Junior, as the best thing practicable. He begs leave to add that the erection of the Pier prior to the ensueing Winter is of the most material importance to the Navigation of the River.

Alexander Hamilton

